Title: James Madison to Arthur S. Brockenbrough, 4 May 1829
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  May 4. 1829
                            
                        
                        
                        I have recd. your two letters of Apl. 29 & 30; and return the paper inclosed in the latter, which
                            seems very proper for the publication intended.
                        The subjects suggested in the paper inclosed in the other, some of them particularly, are important, and will
                            doubtless receive the due attention of the Visitors. The change proposed in the Dormitories, tho’ an improvement with
                            reference to the object stated, and to some others also, will however so far reduce the quarters for Students within the University as to be liable to objection, untill additions can be made to them. I
                            think it will be well for you to forward to the Visitors, copies of the paper as you may find it convenient, that when
                            assembled the questions may be the more readily decided on. I return the letter from Mr. Parker. With friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    